

	

		II

		109th CONGRESS

		2d Session

		S. 2235

		IN THE SENATE OF THE UNITED STATES

		

			February 1, 2006

			Mr. Schumer (for

			 himself, Mrs. Clinton,

			 Mr. Bayh, Ms.

			 Mikulski, Mr. Obama,

			 Mr. Wyden, Mr.

			 Salazar, Mr. Durbin,

			 Mrs. Feinstein, Mr. DeWine, Ms.

			 Stabenow, Mr. Kerry,

			 Mr. Pryor, Mr.

			 Levin, Mr. Lieberman,

			 Mrs. Lincoln, and

			 Mr. Dayton) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To posthumously award a congressional gold medal to

		  Constance Baker Motley.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Congressional Tribute to Constance

			 Baker Motley Act of 2006.

		2.FindingsCongress finds as follows:

			(1)Constance Baker Motley was born in 1921, in

			 New Haven, Connecticut, the daughter of immigrants from the Caribbean island of

			 Nevis.

			(2)In 1943, Constance Baker Motley graduated

			 from New York University with a Bachelor of Arts degree in economics.

			(3)Upon receiving a law degree from Columbia

			 University in 1946, Constance Baker Motley became a staff attorney at the

			 National Association for the Advancement of Colored People Legal Defense and

			 Educational Fund, Inc., and fought tirelessly for 2 decades alongside Thurgood

			 Marshall and other leading civil rights lawyers to dismantle segregation

			 throughout the country.

			(4)Constance Baker Motley was the only female

			 attorney on the legal team that won the landmark desegregation case, Brown v.

			 Board of Education.

			(5)Constance Baker Motley argued 10 major

			 civil rights cases before the Supreme Court, winning all but one, including the

			 case brought on behalf of James Meredith challenging the University of

			 Mississippi’s refusal to admit him.

			(6)Constance Baker Motley’s only loss before

			 the United States Supreme Court was in Swain v. Alabama, a case in which the

			 Court refused to proscribe race-based peremptory challenges in cases involving

			 African-American defendants, and which was later reversed in Batson v. Kentucky

			 on grounds that had been largely asserted by Constance Baker Motley in the

			 Swain case.

			(7)In 1964, Constance Baker Motley became the

			 first African-American woman elected to the New York State Senate.

			(8)In 1965, Constance Baker Motley became the

			 first African-American woman, and the first woman, to serve as president of the

			 Borough of Manhattan.

			(9)Constance Baker Motley, in her capacity as

			 an elected public official in New York, continued to fight for civil rights,

			 dedicating herself to the revitalization of the inner city and improvement of

			 urban public schools and housing.

			(10)In 1966, Constance Baker Motley was

			 appointed by President Johnson as a United States District Court Judge for the

			 Southern District of New York.

			(11)The appointment of Constance Baker Motley

			 made her the first African-American woman, and only the fifth woman, appointed

			 and confirmed for a Federal judgeship.

			(12)In 1982, Constance Baker Motley was

			 elevated to Chief Judge of the United States District Court for the Southern

			 District of New York, the largest Federal trial court in the United

			 States.

			(13)Constance Baker Motley assumed senior

			 status in 1986, and continued serving with distinction for nearly 2

			 decades.

			(14)Constance Baker Motley passed away on

			 September 28, 2005, and is survived by her husband Joel Wilson Motley Jr.,

			 their son, Joel Motley III, her 3 grandchildren, her brother, Edmund Baker of

			 Florida, and her sisters Edna Carnegie, Eunice Royster, and Marian Green, of

			 New Haven, Connecticut.

			3.Congressional

			 gold medal

			(a)Presentation

			 authorizedThe President Pro Tempore of the Senate and the

			 Speaker of the House of Representatives are authorized to make appropriate

			 arrangements for the posthumous presentation, on behalf of Congress, of a gold

			 medal of appropriate design in commemoration of Constance Baker Motley, in

			 recognition of her enduring contributions and service to the United

			 States.

			(b)Design and

			 strikingFor the purpose of the presentation referred to in

			 subsection (a), the Secretary of the Treasury (in this Act referred to as the

			 Secretary) shall strike a gold medal with suitable emblems,

			 devices, and inscriptions, to be determined by the Secretary.

			4.Duplicate

			 medalsUnder such regulations

			 as the Secretary may prescribe, the Secretary may strike and sell duplicates in

			 bronze of the gold medal struck under section 3 at a price sufficient to cover

			 the cost thereof, including labor, materials, dies, use of machinery, and

			 overhead expenses, and the cost of the gold medal.

		5.Status as

			 national medals

			(a)National

			 medalThe medal struck under

			 this Act is a national medal for purposes of chapter 51 of title 31, United

			 States Code.

			(b)Numismatic

			 itemsFor purposes of section

			 5134 of title 31, United States Code, all duplicate medals struck under this

			 Act shall be considered to be numismatic items.

			6.Authority to use

			 fund amounts; Proceeds of sale

			(a)Authority to

			 use fund amountsThere are authorized to be charged against the

			 United States Mint Public Enterprise Fund, such sums as may be necessary to pay

			 for the cost of the medals struck under this Act.

			(b)Proceeds of

			 saleAmounts received from the sale of duplicate bronze medals

			 under section 4 shall be deposited in the United States Mint Public Enterprise

			 Fund.

			

